In an action for a declaratory judgment and other relief, plaintiff appeals from an order of the Supreme Court, Westchester County, dated June 3, 1974, which granted defendant’s motion to dismiss the complaint. Order modified, on the law, by adding to the decretal paragraph thereof a provision which (a) declares that plaintiff has no right, title, or interest in the property in suit and (b) limits the dismissal to the balance of the complaint. As so modified, order affirmed, with $20 costs and disbursements to defendant. In an action in which declaratory relief is proper, a court should not dismiss the complaint if the plaintiff is not entitled to the relief it seeks, but should declare the rights of the parties and give judgment to the defendant (Levy v. Westchester County, 29 A D 2d 664; Skyway Container Gory. v. Castagna, 27 A D *8122d 542; Roclclcmd Light & Power Co. v. City of New York, 289 ,N. Y. 45, 51). The doctrine of collateral estoppel bars relitigation in the present action of issues previously determined. Shapiro, Acting P. J.¡ Cohalan, Christ, Brennan and Munder, JJ., concur.